Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 24-35 are pending in the instant application. Claim 35 is new and is drawn to the elected invention and species. Claims 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. An action on the merits of claims 24-26 and 32-35 is contained herein.


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 8/24/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 2/23/2022.

Status of Rejections
35 USC § 112 (a)

The rejection of 24-25, 32, and 33 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 2/23/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 8/24/2021, have been fully considered but are not found persuasive.
Applicants argue that the specification does provide enablement and guidance for using the claimed compounds to treat the limited cancers recited in the claims. The examiner respectfully disagrees.
As stated in the non-final office action, there is no actual data presented in the disclosure to support any kind of anticancer activity. There is no in vitro or in vivo data presented by Applicant to support the full scope of cancers intended to be treated using the claimed compounds. Only a proposed method of screening the compounds of the invention for anticancer activity is presented at [0329] using a YB5 assay and a general statement at [0010] that suggests that the compounds have anticancer activity which is not supported by any factual evidence. The proposed YB5 cell line assay, which is derived from human colon cancer cell lines, has not been disclosed in the art to the examiner’s acknowledge, to be shown as a proven assay for treating the specific cancers listed in the claims. Furthermore, there is no evidence provided on record that the compounds of Formula I possess any in vitro anticancer activity against YB5 cell lines or any cell lines for that matter. In fact, the closest prior art possessing the claimed structural features (see once again Kim et al.) teach generally that diamino-thiazole derivatives have potential use for treating liver cancer only. 
Thus, the ability of these compounds to treat the claimed cancers other than liver cancer is highly questionable and unpredictable. See MPEP 2164.02: “The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. As stated by the examiner previously, the art is highly unpredictable: With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  Due to factors such as unpredictability, the fact that the art does not teach one skilled in the art how to use the YB5 assay for treating the specific cancers listed, and lack of any working example showing that the claimed compounds possess any anticancer activity; the claims are not enabled for the full scope of cancers intended to be treated using the compounds of formula I. The examiner suggests that if any data not provided in the specification showing that the claimed compounds possess anticancer activity other than liver cancer; it is respectfully requested that such evidence is presented in an appropriate declaration.

Conclusion
Claims 24-25, 32, and 33 are rejected. Claims 26 and 34-35 are objected to for being dependent on a rejected base claim.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624